Citation Nr: 0810585	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  02-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty training from October 1979 to 
June 1980.  He had service with the Pennsylvania Army 
National Guard from August 1991 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claim of 
entitlement to service connection for a back injury.

In November 2002, the veteran and his spouse presented 
personal testimony at an RO hearing.  Thereafter, the veteran 
presented personal testimony before the undersigned Veterans 
Law Judge at an October 2003 videoconference hearing.  
Transcripts of the hearings are of record.

This case was previously before the Board.  In February 2004, 
and again in September 2005, the Board remanded the issue for 
further development.

In June 2007, the Board requested a medical opinion from VHA.  
A response was received in December 2007.  The veteran's 
accredited service representative DAV reviewed the report and 
offered appellant's response brief in February 2008.  

Also in February 2008, the veteran submitted a fee agreement 
with an attorney for representation before the Board.  In a 
follow-up letter dated later that month, the attorney noted 
he was withdrawing as representative, and that the veteran 
was still represented by DAV.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  Lumbosacral strain, claimed as a back injury, is shown by 
clear and unmistakable evidence to have existed prior to 
service and to have been aggravated by active service.  


CONCLUSION OF LAW

The veteran's lumbosacral strain, claimed as a back injury, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (effective 
before and after October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting the benefit sought on appeal as to the 
claim of service connection.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Factual Background

The veteran, who had active duty training from October 1979 
to June 1980 and service with the Pennsylvania Army National 
Guard from August 1991 to June 1996, seeks service connection 
for a back injury.  He maintains that he had an 80-to-100 
pound tent poll fall on him during an annual training 
exercise in August 1991, causing back injury that 
necessitated surgery and continued problems to the present 
time.  In October 2003, the veteran testified before the 
undersigned Veterans Law Judge regarding the injury.  He 
indicated that he did not go to the emergency room 
immediately at the time of the accident because he was on 
field duty.  He stated that he got medical treatment the 
following day.  The record reflects that months prior to the 
alleged incident, the veteran was seen at Mercy Hospital in 
Pennsylvania for complaints of back pain related to getting 
out of bed in April 1991.  The veteran contends that he 
sought treatment there the day after the accident, in August 
1991.  Despite several requests to Mercy Hospital, no medical 
records reflecting treatment in August 1991 have been 
located.

The veteran suffered a slip and fall injury in May 1994.  He 
had a diskectomy in June 1994.  Physical therapy records from 
Mercy Hospital dated in November 1995 reflect a personal 
history of back pain dating to 1985 following a motor vehicle 
accident but provide no mention of the 1991 accident.  He has 
continued to have problems with his back which necessitated 
surgery in 1996 and 2001.  

Although there is no official record of the injury, the Board 
observes that the veteran has submitted statements dated in 
2002 from two individuals in charge of line of duty 
investigations for his unit who remember the incident and the 
line of duty determination occurring in August 1991.  These 
are credible as to the reported incident but not wholly 
conclusive as to whether any treatment took place that is not 
confirmed in the medical record.  

Information provided by the veteran in his April 1991 Social 
Security Administration claim (prior to the claimed August 
1991 tent pole accident), reflects alleged herniated discs in 
his back in 1987.  Medical Assessment Forms dated in 
September 1989 and February 1990 and filed by the veteran 
with the Department of Public Welfare, allege an inability to 
work due to chronic lumbosacral strain and sciatic 
neuropathy.  

In a July 2004 examination report, a VA examiner opined that 
it was at least as likely as not that the falling tent was 
the cause of the current back problems, which included 
herniated lumbosacral discs and radiculopathy.  This examiner 
reviewed the claims folder but did not reconcile records 
related to the earlier-reported back problems.  

A March 2006 VA orthopedic examination report provided a 
confusing opinion regarding aggravation of the pre-service 
back disorder.  

In June 2007, the Board referred this case to an orthopedic 
specialist for a medical expert opinion as set forth in the 
attached VHA Directive 2006-019 dated April 3, 2006, and 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 
7109 (West 2002); and 38 C.F.R. § 20.901 (2006).  The BVA 
requested a medical advisory opinion on the following medical 
questions:  

Please review the veteran's claims folder and 
provide an opinion as to whether it is as likely as 
not (a degree of probability of 50 percent or 
higher) that the veteran sustained a chronic lumbar 
spine injury in service, and whether the veteran 
has any residual disability of the back as a result 
of the reported injury in August 2001 [1991].  Was 
the reported August 1991 injury acute and 
transitory?  If it is not found that the veteran 
sustained a back injury in service, is as likely as 
not that the veteran had identifiable back 
pathology prior to service, and if so, is it as 
least as likely as not that any pre-existing back 
disorder was aggravated during military service?  

In a report received at the Board in December 2007, from the 
orthopedic physician, a detailed history of the veteran's 
reported back injury was recorded.  This reflected that he 
had three surgeries on the back, including laminectomy at L5-
S1, in June 1991, repeat laminectomy in June 1996, and spinal 
fusion in April 2001.  The orthopedist noted that there were 
some discrepancies in the record as to dates and injuries.  
It was noted that a record associated with the veteran's 
Social Security disability claim showed he complained that 
his back began bothering him back in 1987 and that a physical 
therapy note showed a reported motor vehicle-related back 
complaint in 1985.  The examiner noted it was very difficult 
to determine when the problem started, whether he was a 
civilian or on active duty in the National Guard, in 1991.  

As to the questions asked in the VHA request, the examiner 
answered that it was as likely as not that the injury 
occurred in the service.  However, it was noted to be 
impossible to say for sure due to the lack of medical 
records.  The physician did believe there was residual 
disability of the back as a result of the August 1991 injury.  
The examiner identified two episodes of back pathology prior 
to service.  These included the 1985 physical therapy note of 
back injury in a motor vehicle accident, and the 1987 Social 
Security disability application showing he reported he had 
herniated discs and chronic back problems.  Finally, the 
examiner, after review of the whole file, concluded that it 
was at least as likely as not that the veteran had a pre-
existing back injury that was aggravated in service by the 
incident in August 1991.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) (as it existed prior to May 2005) is inconsistent 
with 38 U.S.C. §§ 1111, 1132 to the extent that it states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war and certain chronic diseases become manifest to 
a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds a low back 
disorder is shown by clear and unmistakable evidence to have 
existed prior to service and to have been aggravated by or 
during active service.  Although the veteran has since denied 
pre-service injury, the record shows on two occasions he 
reported pre-service back problems, as noted in the 2007 VHA.  
These constitute essentially uncontroverted evidence of pre-
existing low back disorder.  

The Board also finds present back problems, described as 
herniated discs and residuals of the three surgeries.  The 
Board concludes that while the evidence is at best evenly 
balanced for and against the claim as to whether the pre-
existing back disorder was aggravated in service.  The Board 
notes there is no actual recordation of the injury with the 
tent pole in August 1991, but there is sufficient medical 
opinion evidence at this juncture to put the claim in 
equipoise.  As such, the Board concludes that the pre-
existing back injury was aggravated by service, and the claim 
should be granted.  The 2007 VHA opinion is persuasive that 
the present back disorder is related to his service-connected 
via aggravation.  It is clear that the claims file was 
thoroughly reviewed.  This opinion is the most persuasive 
evidence of record, as it reflects thorough file review, 
accurate recitation of the pertinent facts, and well-
supported conclusions.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence is in equipoise.


ORDER

Entitlement to service connection for lumbosacral strain, 
claimed as a back injury, is granted.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


